United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 12-3552
                          ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                      Allen Brown, Jr., also known as AWAC

                        lllllllllllllllllllll Defendant - Appellant
                                        ____________

                      Appeal from United States District Court
                   for the Eastern District of Missouri - St. Louis
                                   ____________

                             Submitted: August 27, 2013
                               Filed: August 27, 2013
                                   [Unpublished]
                                   ____________

Before WOLLMAN, GRUENDER, and BENTON, Circuit Judges.
                       ____________

PER CURIAM.

       Allen Brown, Jr. directly appeals the within-Guidelines-range sentence the
district court1 imposed after he pled guilty to a firearm offense. His counsel has filed


      1
        The Honorable Jean C. Hamilton, United States District Judge for the Eastern
District of Missouri.
a brief under Anders v. California, 386 U.S. 738 (1967), requesting a review of
Brown’s sentence for reasonableness. Upon careful review, this court has found
nothing in the record to suggest that any significant procedural error occurred at
sentencing or that the district court imposed a substantively unreasonable sentence.
See United States v. Feemster, 572 F.3d 455, 460-62 (8th Cir. 2009) (en banc) (when
reviewing sentences, appellate court applies deferential abuse-of-discretion standard,
ensuring that district court did not commit significant procedural error or impose
substantively unreasonable sentence; if sentence is within Guidelines range, appellate
court may, but is not required to, apply presumption of reasonableness).

      This court has reviewed the record pursuant to Penson v. Ohio, 488 U.S. 75
(1988), and found no nonfrivolous issues for appeal.

       Counsel’s motion to withdraw is granted, and the judgment is affirmed. See 8th
Cir. R. 47B.
                      ______________________________




                                         -2-